 1   B. Christine Park, SBN234689
     CHRISTINE PARK LAW FIRM, APC
 2   11040 Bollinger Canyon Road, Suite E-202
     San Ramon, CA 94582
 3
     Tel: (323) 578-6957
 4   Fax: (213) 289-1977
     boksoonpark@gmail.com
 5   Attorneys for Defendants and Counter-Claimant, Bob Young Yoon
 6

 7                              UNITED STATES DISTRICT COURT
 8                             EASTERN DISTRICT OF CALIFORNIA
 9

10     HYUN JU SHIN,                                   Case No. 1:17-cv-01371-AWI-SKO
11                           Plaintiff,
12     v.                                   STIPULATION AND ORDER RE: GOOD
                                            FAITH SETTLEMENT PURSUANT TO
13     ROBERT YOUNG YOON; KYOUNG MEE CALIFORNIA CODE OF CIVIL
       YOON; KYOUNG SUP YOON; Y & Y PROCEDURE, SECTIONS 877 et seq.
14     PROPERTY MANAGEMENT, INC., THE
       VICTUS GROUP, INC.; BLACKSTONE
15     SEATTLE, LLC; and DOES 1 through 20,
       inclusive,                           [Submitted concurrently with Notice of
16                                          Settlement; Stipulation and [Proposed] Order re:
                        Defendants.         Stay of Entire Case Against Remaining Parties;
17                                          and [Proposed] Stipulated Judgment]
18

19     BOB YOUNG YOON, erroneously sued as
       Robert Young Yoon, as an individual and as a
20     successor-in interest to Young Soon Yoon’s
       estate,
21                    Counter-Claimant,
       v.
22
       HYUN JU SHIN,
23
                     Counter-Defendant.
24

25
            A signed version of the following stipulation was filed on August 28, 2019:
26
27

28
      STIPULATION AND [ORDER] RE: GOOD FAITH SETTLEMENT PURSUANT TO
           CALIFORNIA CODE OF CIVIL PROCEDURE, SECTIONS 877 et seq.
 1                       STIPULATION FOR GOOD FAITH SETTLEMENT

 2
            IT IS HEREBY STIPULATED by and between Plaintiff HYUN JU SHIN (“Plaintiff”)
 3
     and Defendants, BOB YOUNG YOON (“BOB”), Y&Y PROPERTY MANAGEMENT, INC.
 4
     (“YY PROPERTY”), THE VICTUS GROUP, INC. (“VICTUS”), BLACKSTONE SEATTLE,
 5
     LLC (“BLACKSTONE”), KYOUNG SUP YOON (“SUP”) AND KYOUNG MEE YOON
 6
     (“MEE”) (collectively, “Defendants”) (altogether, “Parties”), through their counsel of record, as
 7
     follows:
 8

 9                  1. Defendants have settled with Plaintiff for the payment of two hundred thousand

10   dollars ($200,000.00), through a Stipulated Judgment against Defendants Bob Young Yoon and

11   YYPM. Rather than incur the burden, expense, and delay in seeking a judicial determination of

12   good faith settlement pursuant to California Code of Civil Procedure sections 877 and 877.6, the

13   parties agree that the settlement of Defendants and Plaintiff is in good faith under these code

14   sections.

15
                    2. All parties to this matter agree that the settlement entered into between Plaintiff
16
     and Defendants complies with the factors and considerations set forth in Tech-Built, Inc. v.
17
     Woodward-Clyde & Associates (1985) 37 Cal.3d 488 and its progeny.
18
19                  3. California Code of Civil Procedure section 877 et seq., rather than federal

20   common law, governs the determination of whether the settlement entered into by and between

21   the Plaintiff and Defendants is in good faith. Where, as here, “a district court sits in diversity, or

22   hears state law claims based on supplemental jurisdiction, the court applies state substantive law

23   to the state law claims.” (Mason & Dixon Intermodal, Inc. v. Lapmaster Int’l, 632 F.3d 1056,

24   1060 (9th Cir. 2011); Galam v. Carmel (In re Larry's Apartment), 249 F.3d 832, 837 (9th Cir.

25   2001) (“It is well established that [u]nder the Erie doctrine, federal courts sitting in diversity

26   apply state substantive law” (internal quotations and citations omitted).) “California Code of
27   Civil Procedure section 877 constitutes state substantive law.” Mason & Dixon Intermodal, Inc.,

28                                                     2
      STIPULATION AND [ORDER] RE: GOOD FAITH SETTLEMENT PURSUANT TO
           CALIFORNIA CODE OF CIVIL PROCEDURE, SECTIONS 877 et seq.
 1   632 F.3d at 1060 (holding the district court correctly applied California Code of Civil Procedure

 2   section 877 as state substantive law to resolve motion to dismiss pursuant to good faith

 3   settlement); Fed. Savings & Loan Ins. Corp. v. Butler, 904 F.2d 505, 511 (9th Cir. 1990) (holding

 4   that California Code of Civil Procedure section 877 constitutes substantive law); See also Federal

 5   Savings and Loan Ins. Corp. v. Butler, 904 F.2d 505, 511 (9th Cir. 1990) and Yanez v. United

 6   States, 989 F.2d 323, 327-28 (9th Cir. 1993.)

 7
                    4. The parties to this matter also agree that, pursuant to the California Code of
 8
     Civil Procedure §877.6(c), all past, present, and future claims by any other party, or any other
 9
     joint tortfeasor or co-obligor, including non-parties to this action, for any claims of equitable
10
     comparative contribution or partial or comparative indemnity, based on comparative negligence
11
     or comparative fault, against Defendants are barred.
12

13                  5. The parties to this matter agree that the filing of an application and/or motion

14   for determination of good faith settlement would be a waste of client and judicial resources.

15   Therefore, the parties waive notice of any submission of this stipulation for approval by the

16   Court, whether on an ex parte basis or by formal noticed motion, because there is no opposition

17   to Defendants seeking an order that the settlement is in good faith.

18
                    8. Pursuant to California Code of Civil Procedure sections 877 and 877.6, all
19
     further Claims against Defendants for equitable comparative contribution, or partial or
20
     comparative indemnity shall be barred.
21

22                  9. This Stipulation may be presented with separate signature pages and by

23   facsimile.

24   //

25   //

26   //
27

28                                                   3
          STIPULATION AND [ORDER] RE: GOOD FAITH SETTLEMENT PURSUANT TO
               CALIFORNIA CODE OF CIVIL PROCEDURE, SECTIONS 877 et seq.
 1     Dated:      August 19, 2019                    CHRISTINE PARK LAW FIRM, APC
 2

 3                                                    By:
                                                            B. Christine Park, Esq.
 4                                                          Attorney for Defendants and Counter-
                                                            Complainants Bob Young Yoon, YY
 5                                                          Property Management, Inc., Kyoung Mee
                                                            Yoon, Kyoung Sup Yoon, The Victus
 6                                                          Group, Inc., and Blackstone Seattle, LLC
 7

 8     Dated:      August ___, 2019                          GOLDBERG SEGALLA, LLP
 9

10                                                           By:
                                                            David Y. Choi, Esq.
11                                                          Attorney for Plaintiffs and Counter-
                                                            Defendants Su Jung Shin and Hyun Ju Shin
12

13

14
            After consideration, the Court will give effect to the above stipulation.
15
                                                  ORDER
16
            GOOD CAUSE HAVING BEEN SHOWN AND THE PARTIES HAVING
17
     STIPULATED TO THE SAME, the Court finds that the above-stated STIPULATION is
18
     sanctioned by the Court and shall be and now is the Order of the Court. The Settlement
19
     Agreement between Plaintiff HYUN JU SHIN (“Plaintiff”) and Defendants, BOB YOUNG
20
     YOON, Y&Y PROPERTY MANAGEMNET, INC., THE VICTUS GROUP, INC.,
21
     BLACKSTONE SEATTLE, LLC, KYOUNG SUP YOON and KYOUNG MEE YOON
22
     (collectively, “Defendants”) (altogether, “Parties”) is hereby deemed to be a good faith
23

24   settlement within the meaning and effect of California Code of Civil Procedure §§ 877 and

25   877.6. Any further claims of any other joint tortfeasors or co-obligors relating to the subject

26   matter of this lawsuit against the Defendants for equitable comparative contribution, or partial

27   or comparative indemnity, based on comparative negligence or comparative fault are hereby

28                                                    4
      STIPULATION AND [ORDER] RE: GOOD FAITH SETTLEMENT PURSUANT TO
           CALIFORNIA CODE OF CIVIL PROCEDURE, SECTIONS 877 et seq.
     barred and dismissed with prejudice pursuant to Code of Civil Procedure Section 877.6,
 1
     subdivision (c).
 2

 3
     IT IS SO ORDERED.
 4

 5   Dated:   September 10, 2019
                                               SENIOR DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                                 5
      STIPULATION AND [ORDER] RE: GOOD FAITH SETTLEMENT PURSUANT TO
           CALIFORNIA CODE OF CIVIL PROCEDURE, SECTIONS 877 et seq.
